Citation Nr: 9930671	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from April 1951 to September 
1952, and he died in April 1994.  

The appeal arises from a rating decision dated in February 
1997 in which the Regional Office (RO) determined that new 
and material evidence had not been received to reopen a claim 
for entitlement to service connection for the cause of 
the veteran's death.  The RO also denied DIC benefits under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  The appellant, the 
veteran's widow, subsequently perfected an appeal of that 
decision.  

The Board remanded this case in July 1998 in order to 
schedule the appellant for a hearing before a member of the 
Board at the RO.  In August 1998, the appellant waived her 
right to an in-person hearing and expressed her desire for a 
videoconference hearing at the RO before a member of the 
Board in Washington, D.C.  Such a hearing was scheduled in 
September 1998; however, the appellant failed to appear for 
said hearing.  According to a letter dated in August 1998 
from the RO to the appellant, if she failed to appear for the 
scheduled hearing her request would be considered to have 
been withdrawn.  No further correspondence has been received 
from the appellant.  Under the circumstances, the Board finds 
that no further action is warranted with regard to any 
hearing requests.  


FINDINGS OF FACT

1.  An unappealed rating decision in March 1996 denied 
service connection for the cause of the veteran's death, DIC 
under the provisions of 38 U.S.C.A. § 1151 and Dependents' 
Educational Assistance.  

2.  Additional evidence received after the March 1996 rating 
decision presents information which was of record in March 
1996, which does not bear directly and substantially upon the 
issue of entitlement to service connection for the cause of 
the veteran's death, or when viewed by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  

3.  Additional evidence received after the March 1996 rating 
decision presents information which was not of record in 
March 1996, which bears directly and substantially upon the 
issue of DIC under the provisions of 38 U.S.C.A. § 1151, and 
when viewed by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.

4.  Competent medical evidence is of record that tends to 
show that the veteran's death was caused by treatment he 
received at a Department of Veterans Affairs in April 1994.  

5.  Surgery and an epidural at a Department of Veterans 
Affairs hospital in April 1994 did not cause or contribute to 
the veteran's death.  

6.  Additional evidence received after the March 1996 rating 
decision presents information which was of record at that 
time, which does not bear directly and substantially upon the 
issue of entitlement to service connection for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, and when viewed by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the March 1996 rating 
decision which denied service connection for the cause of the 
veteran's death is not new and material, and the appellant's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The evidence received since the March 1996 rating 
decision which denied entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  

3.  The appellant's claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 is well-grounded.  
38 U.S.C.A. § 5107(a).  

4.  The requirements for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.358, 3.800 (1997).  

5.  The evidence received since the March 1996 rating 
decision which denied Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is not new 
and material, and the appellant's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Initially, the Board notes that service connection for the 
cause of the veteran's death is warranted when a service-
connected disability was either the principle or primary 
cause of death or when a service-connected disability 
substantially or materially contributed to his death.  38 
C.F.R. § 3.312.  The Board also notes that the veteran was 
service-connected for schizophrenic reaction and 
hypopigmentation following folliculitis and that those 
disabilities were assigned noncompensable ratings for many 
years prior to his death.  Additionally, the appellant does 
not contend that the service-connected disabilities played 
any role in the veteran's death.

The Board also notes that a disability will be service-
connected when that disability resulted from a disease or 
injury incurred in or aggravated during service; and service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  Additionally, when a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In a rating decision dated in March 1996, the RO denied 
service connection for service connection for the cause of the 
veteran's death.  Notice of that decision and of the right to 
appeal said decision was sent to the appellant in March 1996; 
and a notice of disagreement was not received from the veteran 
within one year of the date of such notice.  Therefore, the 
Board finds that the March 1996 rating decision is final.  
38 U.S.C.A. § 7105.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim regardless of whether that last 
final disallowance was based on the merits of the claim or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Also, 
additional evidence is presumed credible for the purposes of 
evaluating whether such evidence is new and material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

It appears that the RO essentially denied service connection 
for the cause of the veteran's death in March 1996 because 
the service medical records and other available evidence 
failed to show that the condition causing the veteran's death 
was incurred in or aggravated by military service, that the 
cause of his death became manifest to a compensable within 
one year after service, and that the evidence did not show 
that the veteran's service-connected disabilities materially 
contributed to his death.  In the rating decision, the RO 
noted that the death certificate showed that the cause of 
death was acute myocardial infarction and arteriosclerotic 
cardiovascular disease and that the service medical records 
were negative for complaints of or treatment for any heart 
condition.  

The evidence of record at the time of the March 1996 rating 
decision included the veteran's certificate of death.  
According to that document, the veteran died in April 1994 
and the immediate cause of death was acute myocardial 
infarction and "[a]rteriosclerosis [c]ardiovascular 
[d]isease" led to the myocardial infarction.  Additionally, 
the service medical records include no complaints, findings 
or diagnoses regarding cardiovascular disease or disorders of 
the genitourinary system.  Moreover, the report of the 
veteran's separation medical examination in August 1952 shows 
that clinical evaluation of the heart, chest, vascular system 
and genitourinary system was normal.  

Post service medical records were also of record at the time 
of the March 1996 rating decision.  However, those records do 
not show that cardiovascular disease became manifest to a 
compensable degree within one year of the veteran's 
separation from service.  The post service medical records 
also include VA hospital records dated in 1994.  However, 
such records do not indicate that any service-connected 
disability caused or materially contributed to the veteran's 
death or that a service-connected disability was even treated 
shortly before the veteran's death.  

The evidence received since the March 1996 rating decision 
includes additional VA medical records and the opinions of a 
private physician in January 1997 and a VA physician in 
November 1997.  The VA medical records present information 
which was of record at the time of the rating decision in 
March 1996, and such evidence is not new.  They also present 
additional information regarding treatment for urinary 
complaints shortly before the veteran's death; however, such 
information does not bear directly and substantially upon the 
specific matter under consideration, the issue of entitlement 
to service connection for the cause of the veteran's death 
under the provisions of 38 C.F.R. § 3.312, and is not so 
significant that it must be considered in order to fairly 
decide the merits of that issue.  

The letter from the private physician, which is discussed in 
detail below, tends to show that renal or kidney failure 
caused hypertension and anemia and that the iron deficiency 
made him very weak, tired, and breathless, consequently, 
putting such a drain on the heart that it stopped beating.  
That physician added that the veteran was in such a feeble 
condition that he could not fight off pneumonia.  However, 
the physician did not link any disorder, which he felt caused 
or materially contributed to the veteran's death, to service.  
In fact, that physician attributed the renal or kidney 
failure and anemia to surgery performed many years after 
service.  

Additionally, the November 1997 opinion from the VA physician 
also does not tend to support the claim for entitlement to 
service connection for the cause of the veteran's death under 
the provisions of 38 C.F.R. § 3.312.  Nor has the appellant 
submitted evidence tending to show that a service-connected 
disability caused or materially contributed to the veteran's 
death or that the cause of his death was incurred in or 
aggravated by service.  Thus, new and material not having 
been received to reopen the claim for entitlement to service 
connection for the cause of the veteran's death, the petition 
to reopen such claim is denied.  


II.  38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151 (West 1991), if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§§ 3.358, 3.800.

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

The regulations also provide that the additional disability 
or death must actually result from VA hospitalization or 
medical or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).  The 
regulations further provide that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Additionally, if the evidence establishes that the proximate 
cause of the injury suffered was the veteran's willful 
misconduct or failure to follow instructions, the additional 
disability or death will not be compensable, except in the 
case of a veteran who is incompetent.  38 C.F.R. § 
3.358(c)(4).

The Board also notes that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. § 
1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions 
were invalidated by the U.S. Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to October 1997.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim has been adjudicated by the 
RO, and is being reviewed by the Board, under the version of 
38 U.S.C.A. § 1151 in effect before the enactment of the 
statutory amendment, as interpreted in the Gardner decisions 
and under the interim rule issued by the Secretary in March 
1995, and subsequently adopted as a final regulation.  Thus, 
neither VA fault nor an event not reasonably foreseeable 
would be required for this claim to be granted.

The Board also notes that the RO denied the appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1151 in the 
unappealed March 1996, discussed above.  However, in February 
1997, the RO again denied that claim without determining 
whether new and material evidence had been received to reopen 
said claim.  When the Board addresses in a decision a question 
that has not been addressed by the RO, such as the issue of 
whether new and material has been received to reopen the claim 
for entitlement to DIC benefits under 38 U.S.C.A. § 1151, it 
must consider whether the claimant has been given adequate 
notice to respond and, if not, whether the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the reasons discussed below, the Board finds that new and 
material evidence has been received in connection with that 
claim and that such claim is reopened.  The Board has also 
determined that such claim is well-grounded.  As both 
determinations have been made in the appellant's favor, the 
Board finds that she is not prejudiced by the Board's making 
such determinations without the RO first addressing the issues 
of whether new and material evidence has been received and 
whether the claim is well-grounded.  

As discussed above, the evidence of record in March 1996 
included the veteran's certificate of death and that document 
shows that his immediate cause of death was
acute myocardial infarction and that "[a]rteriosclerosis 
[c]ardiovascular [d]isease" led to the myocardial 
infarction.  VA hospital records show that the veteran 
underwent surgery for bilateral hallux valgus deformities of 
the feet on April 6, 1994.  According to those records, the 
anesthesia technique used during surgery was an epidural.  
The veteran's certificate of death also shows that he died on 
April [redacted], 1994, approximately three days after his discharge 
from the VA hospital for foot surgery.

The evidence received since the March 1996 rating decision 
includes a January 1997 letter from Morris Klinger, M.D., a 
private physician.  Dr. Klinger identified himself as the 
veteran's personal physician since the 1970's.  He also 
offered the following opinion regarding the cause of the 
veteran's death: 

Since [the veteran] was not having any 
complications prior to the operation it is the 
opinion of the undersigned that at the time of the 
operation when the Epidural was given to [the 
veteran] on April 6, 1994 when he had his operation 
for bilateral hallux valgus deformities of the feet 
caused the complication of Renal Failure/Kidney 
Failure, Hypertension, Anemia, Urinary Tract 
Infection as well as Pneumonia.  It is my opinion 
that the Renal Failure/Kidney Failure was caused by 
sudden and completely obstructed blockage that 
occurred when the Epidural was given to do the feet 
procedure.  It is a well known fact that when a 
sudden drop in blood pressure which can occur after 
severe bleeding can lead to an inadequate supply of 
blood and, as a consequence, your kidneys cannot 
produce urine, so the waste products build up in 
your blood and water can no longer be effectively 
removed from the body and this also accumulates as 
it did in [the veteran's] body, ankles and feet.  
It is believed that the last night that [the 
veteran] was alive that he had all of the symptoms 
that Renal Failure/Kidney Failure such as lethargy, 
weakness, headache, nausea, vomiting, seemingly to 
have diarrhea and needing to urinate (but could not 
go to the bathroom due to the blockage) and an 
accumulation of water produced shortness of breath 
and swelling as well as pains in his chest.  

Also, it is believed that due to the severity of 
the Renal Failure/ Kidney Failure that it caused 
[the veteran] to have hypertension and also to 
become anemic and to suffer Pneumonia.  The iron 
deficiency became depleted through the excessive 
loss of blood from the operation which made him 
very weak, tired, and breathless, consequently, 
putting such a drain on the heart that it stopped 
beating.  It is also the opinion of the undersigned 
that after all of the complications after surgery 
that [the veteran] was in such a feeble condition 
that he could not fight off the Pneumonia.  

The evidence of record at the time of the March 1996 rating 
decision did not include the opinion of a physician tending 
to establish that the veteran's death was cause by the 
epidural and surgery performed at the VA hospital in April 
1994.  Thus, Dr. Klinger's opinion presents information which 
was not of record in March 1996, which bears directly and 
substantially upon the issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, and when viewed by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  Therefore, the 
claim for entitlement to DIC under 38 U.S.C.A. § 1151 is 
reopened.  

Having determined that new and material has been submitted to 
reopen the claim at issue, the Board must determine whether 
such claim is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the VA benefit system requires more than just an allegation.  
The appellant must submit supporting evidence that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 are:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim would also generally be well-grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. § 
3.303(b), if he or she submitted evidence of each of the 
following:  (a) evidence that a condition was "noted" 
during a VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, ___Vet. App. ___, No. 98-
664, slip op. at 5-6 (July 7, 1999).  Thus, a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  

The opinion of Dr. Klinger, discussed above, is competent 
evidence tending to show that the veteran's death was due to 
a procedure performed at the VA hospital in April 1994.  
Therefore, the Board finds the claim for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151 is well-grounded, 
and the Board will proceed with a discussion of the merits of 
said claim.  

The Board notes that there is probative evidence that the 
veteran had urinary complaints prior to the April 1994 
surgery.  A VA hospital report dated in 1989 shows that the 
veteran had a urinary tract infection at that time.  
According to the hospital report, the veteran began to have 
some urinary retention and it was believed that that 
coincided with the swollen prostate as it resolved when a 
Foley catheter was passed to the bladder.  He was treated and 
his urinary efforts were described as markedly improved upon 
discharge.  

After the April 1994 surgery, other VA hospital records show 
that the veteran was admitted on April 12, 1994, from the 
clinic for no urine output for seven days and constipation.  
The initial impression on April 12 was urinary retention 
after spinal anesthesia and rule out acute renal failure.  A 
Foley was placed and urine was withdrawn.  The veteran was 
admitted to Orthopedics Service for three days and then 
transferred to the Medicine Service because of renal failure.  
In Orthopedics Service, he continued to receive diuresis with 
somewhat slow improvement in his renal failure.  According to 
the VA hospital record, because the veteran was not doing 
better and the problem was not to related to the bunion 
surgery, he was transferred to the Medicine Service.  At that 
time, all diuretics were discontinued; and he was given 
saline and observed carefully.  The veteran continued to 
diurese well with decreasing creatine by the fifth hospital 
day and was normal throughout the hospital course.  
Approximately one week into the hospital stay, an attempt was 
made to discontinue the Foley.  Because the veteran was 
unable to urinate for six hours with a large post void 
residual, Genitourinary was consulted and it was felt that 
the veteran should have the catheter in at least two weeks.  
It was also noted that the veteran would be sent to 
Genitourinary for further evaluation of possible neurogenic 
bladder secondary to his spinal anesthesia.  The VA hospital 
record also shows that a chest X-ray revealed a right lower 
lobe pneumonia.  A VA inpatient record dated on April 13, 
1994, shows that a renal consult was obtained.  The veteran's 
history was reviewed, and he was examined.  It was noted that 
there was
acute obstructive uropathy-bladder retention of urine.  There 
was no serious electrolyte acid base abnormality and the 
veteran was not uremic.  The examiner related that rapid 
improvement was expected.  The veteran was discharged on 
April 22, 1994.  The discharge diagnoses included acute renal 
failure, hepatic cirrhosis, urinary tract infection, right 
lower lobe pneumonia and anemia.  It was also noted that he 
was to keep the Foley in place for a follow-up with 
Genitourinary clinic in one week.  

The Board also notes that, in his January 1997 letter, Dr. 
Klinger recommended that a Genitourinary Consult review the 
veteran's records and determine whether the Epidural or 
surgery was responsible for his Renal Failure.  In November 
1997, a RO hearing officer requested an opinion from a VA 
physician.  It appears from the request and a supplemental 
statement of the case dated in March 1998 that the RO hearing 
officer requested a genitourinary consultation and that the 
physician review the veteran's records and determine whether 
the Epidural or surgery was responsible for the veteran's 
renal failure.  According to the supplemental statement of 
the case, the genitourinary consult was obtained from a 
physician at the VA Medical Center in New Orleans, Louisiana.  
The VA physician who reviewed the veteran's claims file 
reported that there was no evidence of acute renal failure 
but rather obstructive urology which resolved with Foley 
drainage.  The physician added that urinary retention was 
probably secondary for enlarged prostate and epidural.  

Thus, the VA physician, who had access to the pertinent 
medical records, determined that the veteran's urinary 
retention resolved with the Foley drainage and the veteran 
did not have acute renal failure.  The Board finds the 
opinion of the VA physician more probative than the opinion 
of Dr. Klinger, who appears to have relied on a history 
provided by the appellant.  Additionally, the Board finds it 
significant that Dr. Klinger recommended that a genitourinary 
consult, such as the VA physician who provided an opinion in 
November 1997, review the veteran's records and determine 
whether the Epidural or surgery was responsible for his renal 
failure.  

Having found the November 1997 opinion of the VA physician 
more probative than the opinion of Dr. Klinger, the Board 
finds that the surgery performed in April 1994 at the VA 
hospital, including the epidural, did not cause or contribute 
to the veteran's death.  Therefore, DIC benefits under 
38 U.S.C.A. § 1151 are not warranted.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151.  


III.  Chapter 35 Benefits

The Board notes that the March 1996 rating decision also 
denied Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code, and that decision is final.  
However, in February 1997, the RO did not make a 
determination as to whether new and material evidence had 
been received to reopen the claim for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, that a permanent total service-connected disability 
have been in existence at the date of the veteran's death, or 
that the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  

The evidence of record at the time of the March 1996 rating 
decision showed that the veteran did not have any compensable 
service-connected disabilities at the time of his death.  In 
a VA Form 9 (Appeal to Board of Veterans' Appeals) received 
in July 1997, the appellant related that the veteran should 
have been found 100 percent disabled in 1990.  However, no 
new evidence has been received which shows that he had a 
service-connected disability which was permanently and 
totally disabling when he died.  Moreover, at the time of the 
March 1996 rating decision, service connection was not 
warranted for the cause of the veteran's death, nor is 
service connection warranted for the cause of his death now.  
Therefore, the Board finds that new and material has not been 
received to reopen the claim for entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  

The Board also notes that the appellant's claim for the 
benefit at issue fails because of absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under the circumstances, the Board 
finds that the appellant is not prejudiced by the Board's 
finding that new and material evidence has not been received 
to reopen the claim at issue without the RO first having made 
such determination.  





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death, the petition to reopen that claim is 
denied.

New and material evidence having been received to reopen the 
claim for entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151, the petition to reopen that claim is 
granted.

DIC under the provisions of 38 U.S.C.A. § 1151 is denied.  

New and material evidence having been received to reopen the 
claim for entitlement to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, the petition 
to reopen that claim is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

